Name: Commission Regulation (EEC) No 2364/86 of 28 July 1986 amending, for the fifth time, Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/20 Official Journal of the European Communities 29 . 7. 86 COMMISSION REGULATION (EEC) No 2364/86 of 28 July 1986 amending, for the fifth time, Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85 , (EEC) No 978/85 and (EEC) No 1477/85 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2858/85 is hereby amended as follows : 1 . The following subparagraph is added to Article 12 ( 1 ) : 'However where Article 2b applies the treatment of the meat shall be carried out within five months of the date on which the purchaser takes delivery.' 2 . The following paragraph is added to Article 17 : 'However where Article 2b applies, the purchaser shall take delivery of the product by 28 November 1986 at the latest.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 20 thereof, Whereas Article 2b of Commission Regulation (EEC) No 2858/85 (3), as last amended by Regulation (EEC) No 1495/86 (4), provides for the sale of pigmeat held by the Belgian intervention agency, pursuant to Commission Regulations (EEC) No 772/85 {% (EEC) No 978/85 (6), and (EEC) No 1477/85 Q, at prices fixed at a standard rate in advance ; Whereas a relaxation of the conditions on the time limits for taking delivery and treatment of meat purchased in accordance with the said provision could accelerate its disposal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No 133 , 21 . 5 . 1986, p. 39. 0 OJ No L 274, 15. 10 . 1985, p. 22 (4) OJ No L 131 , 17 . 5 . 1986, p. 26. 0 OJ No L 86, 27 . 3 . 1985, p. 20 . (6) OJ No L 105, 17 . 4. 1985, p. 6 . 0 OJ No L 145, 4. 6 . 1985, p. 17 .